Title: Summary of British Debt Claims, [July 1801 or after]
From: Jefferson, Thomas
To: 


               
                  [July 1801 or after]
               
               British claims under the VIth. article, distinguished into Classes, including interest to different dates within the year 1798.
               
                  
                     
                     £
                     s
                     d
                     sterl
                  
                  
                     for interest during the war alone.
                     120,645-
                     11-
                     1
                     ¼
                  
                  
                     for paiments into the Treasuries, Loan offices &c.
                     171,795-
                     0
                     6
                     ½
                  
                  
                     on acct of impediments under the instalment laws of S. Carolina.
                     337,868-
                     2-
                     0
                     
                  
                  
                     for alledged unlawful decisions of courts.
                     24,658-
                     4-
                     3
                     ¾
                  
                  
                     by firms in part citizens of the US.
                     162,483-
                     12-
                     4
                     ¾
                  
                  
                     debts due from states late provinces
                     4,839-
                     14-
                     0
                     
                  
                  
                     all description of refugees except N. Carolina.
                     753,182-
                     4-
                     2
                     ¾
                  
                  
                     on account of debts discharged in depreciated paper money
                     205,795-
                     15-
                     5
                     ½
                  
                  
                     Proprietary debts
                     296,775-
                     13-
                     8
                     
                  
                  
                     Legal impediments generally
                     3,560,585-
                     10-
                     4
                     ½
                  
                  
                     24,809,969.37 D.=
                     5,638,629-
                     8-
                     1
                     
                  
               
            